Citation Nr: 9922172	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to June 
1976.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought.  In May 1996 the Board REMANDED the case to the RO 
for additional development.  The requested development having 
been completed, the case has been returned to the Board for 
additional review. 


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's active service and any currently 
diagnosed acquired psychiatric disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
"has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran's service medical records show that he was 
treated in a drug rehabilitation clinic in 1976, but are 
otherwise negative for any indication of psychiatric 
disabilities.  A treatment note of October 1975 shows that he 
jumped overboard from his ship, and swam to a barge after 
consuming an undetermined quantity of alcohol.  His service 
separation examination report indicates that he had a history 
of polysubstance abuse including LSD and PCP but does not 
include any diagnosed acquired psychiatric disorder.  

Contemporaneous clinical treatment records dating from 
November 1979 to November 1996 show that the veteran had been 
treated for psychiatric disorders some three years following 
his discharge from service in 1976.  In November 1979, the 
record shows that he was admitted for polysubstance abuse, 
and that he was diagnosed with an acquired psychiatric 
disorder.  The records show that the veteran was seen for 
various psychiatric problems throughout this period, and was 
diagnosed with schizoaffective disorder, depression, bipolar 
disorder, and an acquired psychiatric disorder.  A VA 
inpatient treatment record dated in August 1991 indicates 
that the veteran first "became ill" in 1979.  None of the 
records contain any medical opinion suggesting that the 
veteran incurred a psychiatric disorder in his active 
service.  

In October 1993, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he did not have any sort of psychiatric disorder prior to 
entering service and through his basic training.  He stated 
that once he had been assigned to a ship, he was subjected to 
physical and mental abuse from his superiors and fellow 
sailors and that he became depressed and suicidal.  He 
testified that on one occasion he jumped overboard and had 
swum to a barge, whereupon the master-at-arms took him to the 
ship's sick bay for evaluation.  The veteran stated that he 
had problems with drugs and alcohol following service in 
addition to various psychiatric disorders which he felt were 
due to his service experiences.  

In further support of his claim, the veteran submitted 
affidavits from his mother and sister dated in December 1996.  
These individuals both stated that the veteran experienced a 
variety of social problems following his discharge from 
service and that he had become increasingly hostile.  In 
addition, the veteran's sister observed that he was unable to 
accept authority or take orders from anyone.  

Pursuant to the Board's REMAND of May 1996, the veteran 
underwent a VA examination in March 1998.  The examiners 
noted his history of psychiatric problems, and observed that 
he had been treated on an inpatient basis on numerous 
occasions beginning in 1979, some three years following his 
discharge from service.  The veteran was diagnosed with an 
Axis I bipolar disorder, polysubstance abuse, and an 
antisocial personality disorder.  The examiners observed that 
per their review of the record, the veteran had a personality 
disorder ever since grade school and throughout his active 
service, as evidenced by his difficulty in taking orders.  
The examiners did not conclude that the veteran had a 
psychiatric disorder that was related to service.  

The Board has evaluated the above-discussed evidence, and 
concludes that the veteran has failed to meet his initial 
burden of submitting evidence of a well-grounded claim for 
service connection for an acquired psychiatric disorder.  As 
noted, his service medical records are negative for any 
diagnosis or other indication of an acquired psychiatric 
disorder.  The Board acknowledges that the veteran had jumped 
overboard from his ship on one occasion in 1975 after having 
consumed an undetermined quantity of alcohol, but there is no 
objective medical evidence of record to show that this action 
was the product of an acquired psychiatric disorder.  

In addition, the contemporaneous clinical treatment records 
show the first diagnosis of a psychiatric disorder was not 
shown until July 1979 when the veteran was diagnosed with an 
acquired psychiatric disorder.  The Board acknowledges that 
the veteran currently has a variety of psychiatric disorders, 
but finds that there is no competent medical evidence of a 
nexus or link between any of those disorders and his active 
service.  Moreover, the examiners who conducted the March 
1998 examination failed to reach any conclusion that the 
veteran had incurred an acquired psychiatric disorder in 
service.  They specifically determined that during his active 
service and for some time afterwards, the veteran had a 
personality disorder that had existed since his high school 
years.  In this regard, the Board observes that a personality 
disorder is considered to be a congenital or developmental 
defect, and is not a disability for VA purposes for which 
service connection or benefits may be granted.  See 38 C.F.R. 
§ 3.303(c) (1998).  

In addition, lay statements by the veteran, his mother, and 
his sister that he currently suffers from an acquired 
psychiatric disorder that was incurred in service do not 
constitute medical evidence.  As lay persons, lacking in 
medical training and expertise, these individuals are not 
competent to address issues requiring expert medical 
opinions, to include medical diagnoses or opinions of medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, as there is no competent medical evidence of a 
nexus or link between the veteran's diagnosed psychiatric 
disorders and his active service, the Board concludes that 
his claim is not well grounded and must therefore be denied 
on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to submit a well-grounded claim for 
service connection for an acquired psychiatric disorder.  The 
Board has not been made aware of any additional evidence that 
could serve to well ground the veteran's claim.  As the duty 
to assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete a well-grounded 
claim for service connection for an acquired psychiatric 
disorder.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

